PER CURIAM.
Upon consideration of the appellant’s response to the Court’s order of September 24, 2007, the Court has determined that it *423lacks jurisdiction to review the order on appeal. The appellant has sought review of an Order on Defendants Drew Brady and Stephen Cowperthwaite’s Motion for Final Summary Judgment. However, because the order merely grants a motion for summai’y judgment and fails to actually enter judgment, it is not a final appealable order. See Hickox v. Taylor, 933 So.2d 675 (Fla. 1st DCA 2006). Accordingly, the appeal is hereby dismissed for lack of jurisdiction.
ALLEN, VAN NORTWICK, and ROBERTS, JJ., concur.